Citation Nr: 1455432	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  11-18 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to an effective date earlier than October 22, 2013, for the award of service connection and a 10 percent rating for ischemic heart disease, status post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served from November 1965 to August 1967.  The service connection matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  In August 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing has been associated with the record.

The earlier effective date matter arises from a June 2014 rating decision by the RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran has been diagnosed and received treatment for skin cancer, specifically basal cell carcinoma.  

On July 1978 Agent Orange evaluation for hypertension and skin cancers, the provider noted that the Veteran had a history of chronic, persistent seborrheic and actinic keratoses involving the face, upper torso, forearms, and hands which is associated with years of sun exposure beginning in Vietnam and continuing through the years as a rancher.  A December 2003 VA treatment record noting the Veteran's history of skin cancer also indicates that the Veteran spent time outdoors without sun protection.

While the Veteran's service in Vietnam and exposure to Agent Orange is conceded, skin cancer is not among the disabilities available for presumptive service connection and there is no indication that the Veteran's skin cancer may otherwise be as a result of his presumed Agent Orange exposure.  However, in light of the evidence of a diagnosis of skin cancer and an indication that the Veteran's skin disability could, in part, be due to sun exposure during service, the Board finds that a VA medical examination/opinion addressing this matter is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

A June 2014 rating decision by the RO granted the Veteran service connection for ischemic heart disease, status-post coronary artery bypass graph.  In a July 2014 statement, he clearly indicated disagreement with the effective date of this award.  The filing of a timely notice of disagreement initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As a Statement of the Case has not yet been issued, remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Please secure for the record copies of the complete records of all VA treatment the Veteran has received for his skin disability (not already associated with the record).

2.  Please also ask the Veteran to identify the provider(s) of any (and all) private treatment or evaluation he has received for his skin disability (not already associated with the record), and to provide all releases necessary for VA to secure any outstanding records of such treatment or evaluation (i.e., those not already associated with the record or certified to be unavailable).  If any records requested are unavailable, the reason for their unavailability must be explained for the record.

3.  After the development sought above is completed, please arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of his claimed skin disability (featuring basal cell carcinoma).  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to July 1978 Agent Orange evaluation.  Based on a review of the record and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (a 50 % or better probability) that the Veteran's claimed skin disability is related to his service, to include as due to sun exposure.  The examiner must explain the rationale for all opinions.

4.  The AOJ should issue a Statement of the Case on the issue of entitlement to an earlier effective date for the award of service connection for ischemic heart disease.  The Veteran should be advised that this matter will only be before the Board if he timely perfects an appeal by submitting a substantive appeal.  If the Veteran perfects an appeal, the matter should be returned to the Board for appellate consideration.

5.  The AOJ should arrange for any further development suggested by the results of that sought above.  The AOJ should then re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



